            Case 2:20-cv-03700-GAM Document 13 Filed 11/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS J. PARIS,                           :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-3700
                                           :
MARIROSA LAMAS, et al.,                    :
    Defendants.                            :

                                          ORDER

       This 2nd day of November, 2020, upon consideration of Thomas J. Paris’s pro se Second

Amended Complaint (ECF No. 11), which the Court has construed as a joint motion for

reconsideration and motion for leave to file an amended complaint, it is ORDERED that, so

construed, the motion is DENIED for the reasons stated in the Court’s accompanying

Memorandum.

                                           BY THE COURT:

                                                  /s/ Gerald Austin McHugh

                                           GERALD A. McHUGH, J.
